Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAIL ACTION
This office action is a response to the following:

    PNG
    media_image1.png
    49
    316
    media_image1.png
    Greyscale

As filed, claims 63-83 are pending; and claims 1-62 are cancelled.

Election/Restrictions
Regarding the election of species requirement, Applicant elected the following species in the reply filed on 12/14/2021: 

a)	
    PNG
    media_image2.png
    118
    242
    media_image2.png
    Greyscale
 for the first monomer of instant formula (I), which is shown as compound 92 on pg. 68 of the instant specification; and
b) 
    PNG
    media_image3.png
    139
    306
    media_image3.png
    Greyscale
for the second monomer of instant formula(II), which is shown as compound 91 on pg. 68 of the instant specification.



Claims 64, 66-69, 72, 74, 77, and 83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be 

Because the Markush-type claim (i.e. claim 63) is considered as an improper Markush grouping (see rejection below), the entire scope of the Markush claim cannot be and was not searched.  The Examiner only searched the compounds depicted in claims 80-82 .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020 has been considered by the Examiner.

Drawings
The drawings of Figs. 1B, 2B, 3, 4A, 4B, 5A, 5B, 6A, and 6B are objected to because the numbering, texts, and/or structures are blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended 

Claim Rejections - Improper Markush Grouping
A “Markush” claim recites a list of alternatively useable species and may encompass a large number of alternative species.  Federal Register, Vol. 76, No. 27, February 9, 2011, 7162-7175, 7166.  A Markush claim may be rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species.  Id.
A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Id.  
Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized Id.
See also MPEP § 803.02 (Rev. 5, Aug. 2006):
Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which appli-cants regard as their invention, unless the subject mat-ter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where com-pounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.


Claims 63, 65, 70, 71, 73, 75, 76, and 78-81 are rejected as containing an improper Markush grouping. 

Claims 63, 65, 70, 71, 73, 75, 76, and 78-81 are drawn to the Markush-type Formula I (shown below) and Markush-type Formula II.
X1-Y1-Z1 (formula I)

X2-Y2-Z2 (formula II)

The formulas, as shown above, includes structural core variables X1, Y1, and Z1 or X2, Y2, and Z2, respectively.  These variables represent a variety of different organic functional groups, as shown in claim 63.  
Claims 63, 65, 70, 71, 73, 75, 76, and 78-81 are drawn to an improper Markush group because the formula, as shown above, contains alternatively useable species that do not share a single structural similarity.  The only structural feature shared by all species of the formula, as shown above, is the bonds between all the variables, which is not an art-recognized physical or chemical class.
1, Y1, and Z1, or X2, Y2, and Z2, for example, prevents the core structure from being an art-recognized physical or chemical class. 
There is no substantial core structure that is shared by all species within the formula above.  In fact, the formula, as shown above, is drawn to multiple core structures, and claims a variety of species that are structurally distinct due to their unique core structures.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 63, 65, 70, 71, 73, 75, 76, and 78-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 

a)	The guidelines provided in MPEP 2163.II. were used to determine compliance with the written description requirement.

    PNG
    media_image4.png
    27
    430
    media_image4.png
    Greyscale

Claim 63 is drawn to “metabolites” of monomer of formula I and monomer of formula II.

    PNG
    media_image5.png
    39
    548
    media_image5.png
    Greyscale

The specification does not provide support for “metabolites.”  Finding a metabolite is an empirical exercise. The term metabolite is usually restricted to small molecules. A primary metabolite is directly involved in the normal growth, development, and reproduction. A secondary metabolite is not directly involved in those processes, but usually has important ecological function. Examples include antibiotics and pigments. A metabolite must be biologically active. Determining whether a particular compound meets these criteria requires a clinical trial setting and a large quantity of experimentation. “Metabolites” are commonly known in the art as intermediates and end products of metabolism. The art shows that there are divergent types of metabolites, primary and secondary. One set of metabolites (primary) allow organisms to maintain life by growing, reproducing, and sustaining themselves in their environment. The other set of metabolites (secondary) incorporates the use of antibiotics, which are chemotherapeutic agents that inhibit the growth of micro-organisms, such as bacteria, fungi, or protozoa.

    PNG
    media_image6.png
    64
    551
    media_image6.png
    Greyscale

MPEP 2163.II.3 states that possession may be shown by the following:

    PNG
    media_image7.png
    97
    552
    media_image7.png
    Greyscale

Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
prima facie lack written description. 

b)	Regarding  claims 65, 70, 71, 73, 75, 76, and 78-82, these claims are dependent of claim 63, and they failed to correct the defective issue in claim 63, which rendered these claims improper.

Claims 63, 65, 70, 71, 73, 75, 76, and 78-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

(a)	Claim 63 recites the limitation, “a first ligand moiety capable of binding to a first target protein” in reference to the instantly claimed first monomer of formula (I) or the limitation, “a second ligand moiety capable of binding to a second target protein” in reference to the instantly claimed second monomer of formula (II). Applicant has not described the claimed genus of "a first ligand moiety capable of binding to a first target protein" and the claimed genus of “a second ligand moiety capable of binding to a second 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plain for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed "a first ligand moiety capable of binding to a first target protein" and “a second ligand moiety capable of binding to a second target protein” encompass any group that can bind to protein. Applicants describe the compound having 

b)	Claim 63 recites the limitation, “a connector moiety covalently bound to X1 and Z1” in reference to the instantly claimed first monomer of formula (I) or the limitation of “a connector moiety covalently bound to X2 and Z2” in reference to the instantly claimed second monomer of formula (II). Applicant has not described the claimed genus of "a connector moiety covalently bound to X1 and Z1" or the claimed genus of "a connector moiety covalently bound to X2 and Z2" in a manner that would indicate they were in possession of the full scope of these two genera, or even to describe what these two genera are comprised of. 
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
In the instant case, the claimed "a connector moiety covalently bound to X1 and Z1" or the claimed "a connector moiety covalently bound to X2 and Z2"  encompasses any group that can act as a linker. Applicants describe the compound having the formulas shown on pg. 60-71 of the instant specification as examples of "a connector moiety covalently bound to X1 and Z1" and "a connector moiety covalently bound to X2 and Z2", which are not described adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of the abovementioned genera. Applicants have not described the abovementioned genera in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use.  As such, the 1 and Z1" and "a connector moiety covalently bound to X2 and Z2".  

c)	Regarding claims 65, 70, 71, 73, 75, 76, and 78-81, these claims are dependent of claim 63, and they failed to correct the defective issue in claim 63, which rendered these claims improper.

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63, 71, 73, 75, 76, 78, 79, and 81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 63, the claim recites the following phrase:
	
    PNG
    media_image8.png
    122
    483
    media_image8.png
    Greyscale


	In addition, all the instant variables, including instant variable AR, used close-ended transitional phrase (e.g. is, selected from the group consisting of, etc.) and thus, the “comprising” language, which is open-ended, introduced ambiguity into the scope of the claim, which rendered the claim indefinite.

b)	Regarding claim 63, the claim recites the following definitions for instant variables R5 and R6 for instant formula (VIII):

    PNG
    media_image9.png
    48
    468
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    48
    491
    media_image10.png
    Greyscale

	It is unclear whether the definitions of instant variable R’ are drawn to the definitions of R’ in instant formula (V), (VI) or (VII); or the definition of R’ in instant formula (III) or (IV):

    PNG
    media_image11.png
    78
    497
    media_image11.png
    Greyscale

(for formula V, VI or VIII)

    PNG
    media_image12.png
    76
    488
    media_image12.png
    Greyscale

(for formula III or IV)

	Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

c)	Regarding claims 71, 73, 75, 76, 78, 79, and 81, these claims are dependent of claim 63, and they failed to correct the indefiniteness issue of claim 63, which rendered these claims indefinite. 

d)	Regarding claim 73, the claim recites the following phrase:

    PNG
    media_image13.png
    73
    518
    media_image13.png
    Greyscale

	It is unclear to the Examiner whether “two substituents” in the abovementioned phrase applies to the substituents of instant variable AA or the substituents of C1-4 alkyl (shown by boxes below).

    PNG
    media_image14.png
    201
    536
    media_image14.png
    Greyscale

	Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

e)	Regarding claim 75, the claim is dependent of claim 73, and it failed to correct the indefiniteness issue of claim 73, which rendered the claim indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 75 and 80 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

subject matter in claim 73 is drawn to a limited embodiment of instant variable Z2 (e.g. 
    PNG
    media_image15.png
    84
    65
    media_image15.png
    Greyscale
, etc.).  The subject matter in claim 75 is drawn to a further limited embodiment of instant variable Z2 (e.g. 
    PNG
    media_image16.png
    88
    73
    media_image16.png
    Greyscale
, etc.).  
The scope of claim 75 is broader than scope of claim 73 because claim 75 includes species that is outside of instant variable AA (e.g. instant variable R8 is oxo, COOH, CONHR’, etc., see boxes below).  Because the scope of claim 75 is broader than claim 73, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 75 is commensurate with the scope of claim 73.

Claim 73:

    PNG
    media_image17.png
    84
    65
    media_image17.png
    Greyscale
, 

    PNG
    media_image18.png
    128
    540
    media_image18.png
    Greyscale


Claim 75:

    PNG
    media_image19.png
    83
    72
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    73
    531
    media_image20.png
    Greyscale


(b)	Regarding claim 80, the claim is dependent upon claim 63.  The subject matter in claim 63 is drawn to a composition comprising a first monomer of instant formula (I) and a second monomer of instant formula (II).  The subject matter in claim 80 is drawn to limited embodiment of the first monomer.  
The scope of claim 80 is broader than scope of claim 63 because claim 80 includes species that is outside of the first monomer of instant formula (I) (e.g. 
    PNG
    media_image21.png
    91
    259
    media_image21.png
    Greyscale
).  Because the scope of claim 80 is broader than claim 63, the claim fails to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 80 is commensurate with the scope of claim 63.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

The instant claims are drawn to a composition comprising a first monomer of instant formula (I) and a second monomer of instant formula (II).

Claims 63, 70, 71, 73, 75, 76, and 78-81 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the conflicting claims of the following U.S. patents or co-pending applications.  See Table below.  
		If the conflicting claims are in a co-pending application, then the rejection is a provisional ODP rejection because the conflicting claims have not in fact been patented.
Co-pending Application No./  U.S. Patent No.
Conflicting Claims
Provisional ODP
(Yes or No)
9,771,345
1
No


	The analysis employed for an obviousness-type double patenting rejection parallels the analysis for a determination of obviousness under 35 U.S.C. § 103. See MPEP 804; In re Braat, 937 F.2d 589, 19 USPQ 2d 1290 (Fed. Cir. 1991); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). For this reason, the factual inquires set forth in Graham v. John Deere Co., 383 U.S. 1, USPQ 459 (1966) are employed herein.
	The Graham v. Deere inquires are summarized as follows: (A) Determining the scope and contents of the patent claim relative to a claim in the application at issue; (B) Ascertaining the differences between the scope and content of the patent claim as 
	(A) Determining the scope and contents of the patent claim relative to a claim in the application at issue - The conflicting claim of the abovementioned U.S. patent is drawn to a therapeutic dimer comprising covalently or non-covalently linked monomers, wherein each monomer comprising either a boronic acid linker element or a binding partner linker element and wherein the monomer comprising the boronic acid linker element and the monomer comprising the binding partner linker element are drawn to a number of compounds depicted in claim 1 of the abovementioned conflicting U.S. patent. 
(B) Ascertaining the differences between the scope and content of the patent claim as determined in (A) and the claim in the application at issue – The conflicting claim of the abovementioned U.S. patent described the instant claimed therapeutic composition as a therapeutic dimer, and the instantly claimed first monomer of formula (I) and second monomer of formula (II) as individual compounds.  
	(C) Determine the level of ordinary skill in the pertinent art - the level of ordinary skill in the art may be found by inquiring into: (1) the type of problems encountered in the art; (2) prior art solutions to those problems; (3) the rapidity with which innovations are made; (4) the sophistication of the technology; and (5) the education level of active workers in the field. Custom Accessories, Inc. v. Jeffrey-Allan Industries, Inc., 807 F.2d 855, 962 (Fed. Cir. 1986). All of those factors may not be present in every case, and one or more of them may predominate. Envtl. Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983).

(D) Evaluate any objective indicia of nonobviousness - none
Conclusion - Although the conflicting claim is not identical, one of ordinary skill in the art would recognize that they are not patentably distinct from each other because they are drawn to the same monomers and the same therapeutic composition. As a result, an infringer of a patent issuing from the instant claims would also be an infringer of the conflicting claims of the abovementioned U.S. patent. 
	As shown above, the compounds depicted in the conflicting claim of abovementioned U.S. patent is the instant monomers, but in a therapeutic dimer.  In the instant case, the Examiner interprets that dimer is synonymous as composition since dimer in claim 1 of the abovementioned conflicting U.S. patent can include monomers that are non-covalently linked (e.g. hydrogen bonding, etc.), and the Examiner finds that the instantly claimed first and second monomers could be hydrogen bonded in the instantly claimed therapeutic composition.
	The unpredictable nature of the chemical arts generally allows an assertion of similarity to be rebutted by a sufficient demonstration of nonobviousness that employs secondary considerations of objective indicia. In this case, there are no indicia of nonobviousness shown that the monomers and dimer of the abovementioned U.S. patent are excluded as the instant monomers and composition, respectively. Absent indicia of 
	This rejection is in agreement with the judicially created doctrine grounded in public policy to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.

Claim Objections
Claims 63 is objected to because of the following informalities:
a)	Regarding claim 63, the claim is not in a proper form because it does not recite in alternative.  For example, the claim recites the phrase, "pharmaceutically accceptable salts, stereoisomers, metabolites, and hydrates thereof", wherein the word, "and", need to be replaced with -- or --.
	Appropriate correction is required.

Conclusion
Claims 63, 65, 70, 71, 73, 75, 76, and 78-82 are rejected.
Claim 63 is objected.
Claims 64, 66-69, 72, 74, 77, and 83 are withdrawn.
Claims 1-62 are cancelled.



Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626